     Case 3:20-cv-02229-JLS-AHG Document 7 Filed 04/07/21 PageID.83 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   INNOVATIVE SPORTS                                 Case No.: 20-CV-2229 JLS (AHG)
     MANAGEMENT, INC., d/b/a
12
     INTEGRATED SPORTS MEDIA,                          ORDER VACATING HEARING AND
13                                    Plaintiff,       TAKING MATTER UNDER
                                                       SUBMISSION WITHOUT ORAL
14   v.                                                ARGUMENT
15
     JAVIER RODRIGUEZ, individually and
                                                       (ECF No. 6)
16   d/b/a ANTOJITOS COLOMBIANOS,
17                                  Defendant.
18
19         Presently before the Court is Plaintiff Innovative Sports Management, Inc., d/b/a
20   Integrated Sports Media’s Application for Default Judgment by the Court (ECF No. 6).
21   The Court hereby VACATES the hearing scheduled for April 15, 2021, and takes the
22   matter under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: April 7, 2021

25
26
27
28

                                                   1
                                                                           20-CV-2229 JLS (AHG)
